DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a U.S. national phase filing of PCT/JP2020/008457, filed on 02/28/2020, and claims priority to Japanese Patent Application No. 2019-036309, filed on 02/28/2019.

Response to Amendment
The Claim Amendment filed 11/1/2022 has been entered.
Claims 1, 3-6, 8-9, 12-14, and 16-19 remain pending in the application. Claims 1, 3-6, 8, 12, 14, and 16-19 are withdrawn as being directed to the non-elected invention. 
The rejection to claims 9 and 13 under 35 U.S.C. 102 over Middleton is withdrawn in view of the claim amendment.
The rejection to claims 9 and 13 under 35 U.S.C. 102 over Young is withdrawn in view of the claim amendment.
Examiner acknowledges applicant’s affirmation of telephonic election of claims 9 and 13.

Response to Arguments
Applicant’s arguments filed 11/1/2022 has been fully considered. 
Applicant traverses the rejection of claims 9 and 13 under 35 U.S.C. 102 over Middleton on the grounds that amended claims 9 and 13 now recite the object of the method as being an animal in need of either increased pili formation in said intestinal bacteria, or increased intestinal colonization of said bacteria (Applicant’s arguments, page 6, paragraph 1, 4-6).  Applicant’s arguments with respect to claims 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant traverses the rejection of claims 9 and 13 under 35 U.S.C. 102 over Young on the grounds that amended claims 9 and 13 now recite the object of the method as being an animal in need of either increased pili formation in said intestinal bacteria, or increased intestinal colonization of said bacteria (Applicant’s arguments, page 6, paragraph 5, 5-7). Applicant’s arguments with respect to claims 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment filed on 11/1/2022 necessitates the following new grounds for rejection under U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 2018/0168196 A1, previously cited in the Non-Final Action mailed on 8/2/2022) in view of Parkar et al. (International Journal of Food Microbiology, Vol. 124, 2008, pages 295–298; hereafter Parkar1), Tripathi et al. (ACS Nano, Vol. 7, No. 4, 2013, pages 3685–3697) and Westermann et al. (Frontiers in Microbiology, Vol. 7, Article 1220, 2016).
Middleton (see Middleton claim 9) teaches a method of modulating the amount of at least one of Bifidobacterium, Lactobacillus, or Clostridium perfringens in a companion animal, comprising: administering to the companion animal a pet food composition comprising […] at least three distinct metabolites for modulating the amount of at least one of Bifidobacterium, Lactobacillus, or Clostridium perfringens in the companion animal; […] wherein the metabolite that modulates Bifidobacterium is selected from the group consisting of […] 3-( 4-hydroxyphenyl)propionate. 
Middleton does not teach that administering 3-( 4-hydroxyphenyl)propionate to an animal induce pili formation in bacterium of the genus Bifidobacterium. 
However, Parkar1 teaches that 12 different polyphenols representing six classes of polyphenols, including hydroxycinnamic acids (pages 295, 2. Materials and methods, 2.1. Polyphenols, paragraph 1) increase the percent adhesion of Lactobacillus rhamnosus (Fig. 2) to Caco-2 enterocytes, also called colonic adenocarcinoma cells (page 296, Culturing of human Caco-2 cells, line 1). 
Middleton and Parkar1 do not teach that the mechanism of adhesion of Lactobacillus rhamnosus is via pili formation. 
However, Tripathi teaches that Lactobacillus rhamnosus adheres to cells via pili binding (Abstract) and also that Lactobacillus rhamnosus is a probiotic (Abstract).
Middleton, Parkar1, and Tripathi do not teach that Bifidobacteria form pili for adhesion. 
However, Westermann teaches that structures such as pili mediate the adhesion of Bifidobacteria to host tissue (Abstract and Table 1, page 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that Middleton’s method of administering 3-( 4-hydroxyphenyl)propionate can be applied to an animal in need of pili formation in bacterium of the genus Bifidobacterium.  One of ordinary skill in the art would have been motivated by the teachings of Parkar1 that demonstrated at least twelve polyphenols representing six different classes of polyphenols increased adhesion of probiotic Lactobacillus rhamnosus.  One of ordinary skill would have had reasonable expectation of success that the commensal Bifidobacterium, which also uses pili formation to adhere to host cells, as taught by Westermann, would have similarly exhibited increased adhesion through pili formation upon administration of 3-( 4-hydroxyphenyl)propionate, which is a polyphenol.  Furthermore, one of ordinary skill would have recognized that increased adhesion of Bifidobacterium to enterocytes would have facilitated intestinal colonization since increased adhesion would also have enhanced retention of the bacterium in the intestine.  Therefore, applying the prior art method taught by Middleton yields predictable results based on the prior art knowledge about Bifidobacterium pili formation as disclosed by Parkar1, Tripathi and Westermann.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 2018/0168196 A1, previously cited in the Non-Final Action mailed on 8/2/2022) in view of Parkar et al. (Anaerobe, Vol. 23, 2013, pages 12e19; Parkar2).
See a summary of Middleton’s teachings above. 
	Parkar2 teaches that 3-phenylpropionic acid and  3-(4-hydroxyphenyl)propionic acid increase proliferation of Bifidobacterium: “The individual phenolic acid biotransformation products of the polyphenols, when dosed at concentrations similar to those measured in the time-course experiments, increased proliferation (Fig. 4B) by 35% (500 nM/mL 3OHPAA), 36% (500 nM/mL3OHPPA) and 28% (250 nM 4OHPPA)” (page 17, 3.5. Effect of fermenta and pure metabolites on proliferation of Bifidobacterium longum, paragraph 1), where PPA is defined as 3-phenylpropionic acid and 3OHPPA is defined as 3-(4-hydroxyphenyl)propionic acid (page 14, last line of column 1 and first line of column 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that Middleton’s method of administering 3-phenylpropionic acid or 3-(4-hydroxyphenyl)propionic acid can be applied to an animal in need of increased intestinal colonization of Bifidobacterium. One of ordinary skill would have had a reasonable expectation of success given the teaching of Parkar2 that 3-phenylpropionic acid and 3-(4-hydroxyphenyl)propionic acid both increase proliferation of Bifidobacterium in vitro. One of ordinary skill would have expected that increased proliferation would have allowed Bifidobacterium to outcompete other intestinal microbes, resulting in increased colonization of the intestine by Bifidobacterium.  Therefore, applying the prior art method taught by Middleton yields predictable results based on the prior art knowledge about Bifidobacterium proliferation on colonic microflora and human gut health as disclosed by Parkar2.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657